                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                                NO. 5:20-CR-148-IH

 UNITED STATES OF AMERICA                 )
                                          )       ORDER TO UNSEAL CASE
                    v.                    )          IN ITS ENTIRETY
                                          )
MELVIN EARL BATTLE, a!k/a "Mello"         )




      Upon Motion of the United States, it is hereby ORDERED that the above-

captioned case be unsealed in its entirety.

             26thday of May, 2020.
      This the_




                                        MALCOLM J. HOWARD
                                        United States District Judge




          Case 5:20-cr-00148-H Document 11 Filed 05/27/20 Page 1 of 1
